DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-11 are allowed.
 	The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Spencer et al. (US 2020/0124272) and Bertagni et al. (US 6,578,808) did not have the amended claimed feature “a trim comprising an outer flange, an inner flange, and a wall section, wherein at least a portion of the outer flange of the trim is designed to be positioned below a ceiling and wherein the inner flange is designed for positioning the voice-enabled device thereon; and retaining structures attached to the wall section, wherein the retaining structures are designed to hold the voice-enabled device on the inner flange,” as required by claim 1, and “a trim having an inner flange, an outer flange, and a wall section, the outer flange and the inner flange being separated from one another by the wall section; retaining structures attached to the trim; and a voice-enabled device positioned on the inner flange, wherein the retaining structures hold the voice-enable device on the inner flange,” as required by claim 4, when combined with all the limitations of claims 1 and 4 respectively. The Examiner has considered the Applicant's arguments to be persuasive and claims 1 and 4 overcome the prior art of record.
 	Upon further search, the prior art of records teaches various voice-enabled device mounts, for example: Scott et al. (US 2020/0037419), Cook et al. (US 2018/0350363), Scalisi (US 2016/0261824). However, the prior art of record fails to show “a trim comprising an outer flange, an inner flange, and a wall section, wherein at least a portion of the outer flange of the trim is designed to be positioned below a ceiling and wherein the inner flange is designed for positioning the voice-enabled device thereon; and retaining structures attached to the wall section, wherein the retaining structures are designed to hold the voice-enabled device on the inner flange,” as required by claim 1, and “a trim having an inner flange, an outer flange, and a wall section, the outer flange and the inner flange being separated from one another by the wall section; retaining structures attached to the trim; and a voice-enabled device positioned on the inner flange, wherein the retaining structures hold the voice-enable device on the inner flange,” as required by claim 4, when combined with all the limitations of claims 1 and 4 respectively.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        /SEAN H NGUYEN/Primary Examiner, Art Unit 2651